Citation Nr: 0412102	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a renal disorder, 
claimed as secondary to multiple sclerosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1963 to June 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO), which denied service 
connection for a renal disorder, claimed as secondary to 
multiple sclerosis.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

Appellant contends that a relationship may exist between the 
service-connected multiple sclerosis and his renal disorder, 
on the grounds that the renal disorder developed in the late 
1990's at a time when his multiple sclerosis had worsened.  
VA medical records indicate that in the late 1990's, 
appellant was reported to have multiple sclerosis with multi-
system involvement; Human Immunodeficiency Virus (HIV); and 
rising creatinine laboratory values and chronic renal disease 
(assessed as hypertensive nephrosclerosis or HIV 
nephropathy).  Since appellant has not been afforded 
appropriate VA examination with medical opinion rendered 
addressing the etiology of his renal disorder, such 
examination with medical opinion should be arranged by the 
RO.  See 38 C.F.R. § 3.159 (2003).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange 
appropriate VA examination(s) to 
determine the etiology of any renal 
disorder presently manifested.  The 
examiner(s) should review the entire 
claims folder, examine appellant if 
deemed necessary, and express an 
opinion, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  
(i) is any renal disorder causally 
or etiologically related to military 
service; (ii) is any renal disorder 
causally or etiologically related to 
the service-connected multiple 
sclerosis (or medications taken for 
the service-connected disability); 
and (iii) did the service-connected 
multiple sclerosis (or medications 
taken for the service-connected 
disability) aggravate any renal 
disorder?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report(s) should 
contain an adequate discussion of 
appellant's medical history, as well 
as clinical findings upon which the 
diagnosis is based, and provide a 
sufficient rationale for the medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner(s) in the report(s).

2.  The RO should consider any 
additional evidence and readjudicate 
the appellate issue with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions, under all 
appropriate legal theories.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


